DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I directed to Fig. 2 (Claims 1-8) in the reply filed on October 5th, 2021 is acknowledged. 

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “said each first first-conductivity-type region” in line 15 and should be amended to “said each of the plurality of first first-conductivity-type regions” for avoiding confusion.  Appropriate correction is required. Claim 1 further recites “said each first second-conductivity-type region” in line 25 and should be amended to “said each of the plurality of first second-conductivity-type regions” for avoiding confusion

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a depth direction” in lines 25-26. It is unclear to the Examiner if this depth direction is the same or different from the depth direction in lines 15-16. 
Claim 5 recites the limitation “a second repeat pitch” in lines 4-5 without reciting “a first repeat pitch” in either claim 1 or 5. It is unclear to the Examiner how can the second repeat pitch exists without reciting the first repeat pitch.
Claims 2-8 are being rejected for being depended on claim 1 that having the above issue incorporating into the claims.  

Allowable Subject Matter
Claims 1-8 would be allowed if rewritten to overcome the rejection(s) under 35 U.S.C. 112, 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reason for allowance:  the prior art of record does not teach or suggest the limitation as following: 
Regarding claim 1, Saito et al. (Patent No.: US 7,737,469 B2) discloses a semiconductor device in Figs. 7-8 and 9A-9B, comprising: a semiconductor substrate of a first conductivity type (2), the semiconductor substrate having an upper surface; a first parallel pn layer (layers 3/4) having a plurality of first first-conductivity-type regions (3) and a plurality of first second-conductivity-type regions (4) disposed repeatedly alternating one another along a first direction that is parallel to the upper surface of the semiconductor substrate, the first parallel pn layer being provided at the upper surface of the semiconductor substrate and having an upper surface; and an insulated gate structure (layers 7/8) provided at the upper surface of the first parallel pn layer, wherein each of the plurality of first first-conductivity-type regions has, along the first direction, a first impurity concentration that has a maximum value thereof at a first peak position and that decreases gradually from the first peak position (concentration profile of layer 3 in Fig. 9B), said each first first-conductivity-type region having, along a depth direction thereof, a first part (upper portion of layer 3) that reaches a predetermined depth from the upper surface of the first parallel pn layer, and a second part (layer portion of layer 3) that is closer to the semiconductor substrate than is the first part, and each of the plurality of first second-conductivity-type regions has, along the first direction, a second impurity concentration that has a maximum value thereof at a second peak position and that decreases gradually from the second peak position (concentration profile of layer 4 in Fig. 9B), said each first second-conductivity-type region including, along a depth direction thereof, a third part (upper portion of layer 4) that reaches the predetermined depth from the upper surface of the first parallel pn layer, and a fourth part (layer portion of layer 4) that is closer to the semiconductor substrate than is the third part. 

Claims 2-6 depend on claim 1, and therefore also include said claimed limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509.  The examiner can normally be reached on Monday-Friday, 10:00 AM-6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/CUONG B NGUYEN/Primary Examiner, Art Unit 2818